La Juez Asociada Señora Rodríguez Rodríguez
emitió la opi-nión del Tribunal.
La señora María Cristina Herrera Bolívar y el señor Andrés Rivera Llopiz acuden ante este Foro, en represen-tación de su hijo G.A.R.H., solicitando que se revoque una sentencia del Tribunal de Apelaciones, la cual redujo la cuantía de indemnización concedida al joven Rivera Herrera por la incapacidad total de su brazo izquierdo. Luego de evaluar detenidamente la prueba presentada ante el Tribunal de Primera Instancia, modificamos la sentencia emitida por el foro intermedio y reinstalamos la cuantía concedida por el juzgador primario.
I
El joven G.A.R.H. sufrió varios daños al nacer. Durante el parto mediante el cual llegó al mundo el 13 de mayo de 1994, ocurrió lo que se conoce como una distocia del hombro. Esto sucede cuando, al momento de la madre dar a luz, la cabeza del bebé está fuera del canal vaginal, pero el resto del cuerpo no sale, pues se queda atascado por los hombros. Para lograr sacar a G.A.R.H., el doctor Efraín Ramírez Torres, ginecólogo-obstetra que atendió a la señora María Cristina Herrera Bolívar, le practicó una proctoepisioto-*777mía(1) y, posteriormente, le aplicó presión suprapúbica,(2) esto último sin asistencia de enfermera. Aún así el niño no salió. El Dr. Ramírez Torres le requirió a la Sra. Herrera Bolívar que siguiera pujando, mientras él realizó una fuerte tracción lateral y hacia abajo en la cabeza del bebé. Esa maniobra no cumplió su objetivo y, por el contrario, causó que el niño naciera con el brazo izquierdo paralizado y flá-cido, un hematoma en la parte anterior izquierda del pecho y una laceración en uno de los dedos del pie izquierdo.
En abril de 1995, la Sra. Herrera Bolívar, su esposo, el señor Andrés Rivera Llopiz, y la Sociedad de Gananciales compuesta por ambos, por sí y en representación de su hijo G.A.R.H., presentaron una demanda en contra del doctor Ramírez Torres, su esposa Julie Vicéns Salgado, la Socie-dad de Gananciales compuesta por ambos y el Sindicato de Aseguradoras para la Suscripción Conjunta de Seguro de Responsabilidad Profesional Médico Hospitalaria (SIMED). En ésta, reclamaron una indemnización por los daños sufridos por su hijo G.A.R.H. y por ellos al éste nacer.
El Tribunal de Primera Instancia bifurcó los procedi-mientos y dirimió primeramente el aspecto de negligencia en el tratamiento médico del doctor Ramírez Torres y la relación causal con los daños sufridos por G.A.R.H. Luego de un extenso juicio en el cual declararon varios peritos de ambas partes, el foro de instancia concluyó que durante el parto G.A.R.H. sufrió una lesión al plexo braquial que re-sultó en una parálisis de “Erb”(3) y una parálisis de “Klum-pke”,(4) ambas severas, por lo que la parálisis resultante era permanente. Igualmente, el foro primario concluyó que dichas lesiones fueron causadas por la acción del doctor *778Ramírez Torres de halar o flexionar la cabeza del bebé para resolver la distocia del hombro, lo cual para 1994 no era una práctica aceptable de la medicina. Por lo tanto, el foro primario resolvió que la actuación del doctor Ramírez Torres se desvió del cuidado médico indicado por la mejor práctica de la medicina para la fecha del parto y dictó una resolución declarando “con lugar” los aspectos de negligen-cia y relación causal de la demanda presentada. El Tribunal de Apelaciones confirmó dicha determinación y este Tribunal denegó revisar.
El 3 de mayo de 2006, el Tribunal de Primera Instancia celebró una vista evidenciaría sobre los daños sufridos por G.A.R.H. y su familia. En ésta declararon el doctor Néstor Cardona Cancio, la señora Herrera Bolívar y el joven G.A.R.H. En su testimonio, el doctor Cardona Cancio, quien es fisiatra, explicó un informe pericial que preparó para detallar los daños sufridos por el niño, el cual fue admitido en evidencia. Comenzó su testimonio reprodu-ciendo el historial médico de G.A.R.H. Indicó que, prácti-camente desde nacido, éste comenzó a tomar fisioterapias. A los cuatro días de vida, el doctor Eduardo Mirabal Font, neurocirujano, evaluó al niño y confirmó que existía daño permanente a los nervios del brazo izquierdo. Este reco-mendó que se continuara con las fisioterapias, puesto que no era mucho más lo que se podía hacer para mejorar la condición del menor. Igual opinión le brindaron en el Miami Children’s Hospital.
Para mejorar su estética, en el 2001, cuando el niño contaba con seis años de edad, se le practicaron dos ciru-gías en el brazo que buscaban darle una apariencia más normal a éste, pues el mismo estaba deformado y tenía “forma de mono”. Estas cirugías dejaron una cicatriz de cuatro centímetros en forma de “L” y otra en forma de “C” que mide once centímetros, las cuales son permanentes. Por otro lado, el doctor Cardona Cancio también testificó que si uno ve a G.A.R.H. de frente, va a ver el hombro izquierdo más bajo que el derecho. Dicha deformidad es *779producto de la parálisis de los músculos y tendones en esa área. La parálisis aludida causa también que el niño tenga el codo doblado todo el tiempo, como en forma de “L”. Igual-mente, al estar completamente dañados los nervios de esa área, la extremidad no se desarrolló de manera natural, por lo que el brazo izquierdo es más corto que el brazo derecho.
En relación con el daño sensorial, el doctor Cardona Cancio testificó que G.A.R.H. tenía una marcada pérdida de sensación cutánea, lo que se traduce en un impedimento por déficit sensorial de ochenta y un por ciento. Para poder explicar el daño en el movimiento del brazo, el doctor Car-dona Cancio dividió éste en tres troncos: superior, medio e inferior. Indicó que G.A.R.H. tenía cero por ciento de movi-miento en el tronco superior e inferior y sólo un dieciocho por ciento de movimiento en el tronco medio. Al combinar los porcentajes de impedimento por movimiento con el im-pedimento por daño sensorial, resulta que G.A.R.H. tiene un noventa y nueve por ciento de pérdida de la función de su brazo, lo que se traduce en un cincuenta y nueve por ciento de impedimento de funciones fisiológicas generales. El doctor Cardona Cancio señaló que la condición del brazo es permanente. Añadió que G.A.R.H. “básicamente tiene un brazo que para todos los efectos prácticos es inservible. O sea, no, él no puede hacer nada con el brazo. Es lo mismo que si no lo tuviera”.
El doctor Cardona Cancio concluyó su testimonio reco-mendando que, cuando G.A.R.H. sea un adulto y así lo de-cida, se le ampute su brazo y se le coloque una prótesis. Indicó que en la actualidad existen prótesis capaces de ser controladas con movimientos en el hombro, lo que permite la flexión y extensión del codo, así como el abrir y cerrar de la muñeca. La colocación de la prótesis, además de brin-darle mayor funcionalidad, mejoraría- el aspecto estético, pues se vería un brazo extendido, que se mueve normal-mente al caminar y que tiene un tamaño similar al otro brazo.
*780Por su parte, la señora Herrera Bolívar declaró que a G.A.R.H. le comenzaron a dar terapias mediante electro-choques a los cuatro días de nacido. Luego, a los seis meses de edad, lo sometían diariamente a una terapia en el agua que le causaba gran dolor, pues gritaba durante la hora y media que duraba la misma. Al ver que la condición del niño no evolucionaba, se decidió intervenir quirúrgica-mente —mediante las operaciones de las cuales testificó el doctor Cardona Cancio— para de esa manera mejorar, al menos, la apariencia del brazo.
La señora Herrera Bolívar prosiguió su testimonio rela-tando acerca de las constantes burlas a las que otros niños de la escuela y de la vecindad someten a G.A.R.H. por causa de la deformidad de su brazo. Además, testificó sobre las dificultades que éste enfrenta día a día para realizar lo que serían gestiones comunes para cualquier persona, como es ir al baño, vestirse y asearse. Igualmente, por su condición, G.A.R.H. no participa de actividades cotidianas de niños de su edad, como asistir al día de juegos de la escuela o jugar con los vecinos de su urbanización.
En cuanto a los deportes, testificó que a G.A.R.H. le encantan y que, incluso, estuvo en un equipo de baloncesto. No obstante, indicó que luego de un juego en el cual un niño de su propio equipo le llamó “inútil” por G.A.R.H. per-der el balón, éste salió de la cancha y no ha querido volver a practicar dicho deporte. Afirmó que lo único que su hijo G.A.R.H. quiere es ser un niño normal. En cuanto a ella, al ser cuestionada sobre cómo se sentía con respecto a la si-tuación de su hijo, indicó que “a mí me duele, como mamá, verlo a él llorar, a lo que se somete, tener que hablar con los amiguitos y decirles ‘mira no se burlen’ .... [E]s fuerte para mí como mamá. Es mi hijo el que está sufriendo, no es más nadie”.
G.A.R.H. comenzó su testimonio con las preguntas in-troductorias de rigor. Luego se le preguntó sobre el inci-dente con el niño en el juego de baloncesto, relatado ante-riormente, a lo que éste respondió que se sintió muy mal *781con dicha situación. La jueza que presidía los procedimien-tos interrumpió el testimonio de G.A.R.H. y llamó a los abogados al estrado. El abogado del demandado, doctor Ra-mírez Torres, estipuló el testimonio de G.A.R.H. en rela-ción con sus daños, entendiendo que sería prueba corrobo-rativa de la ofrecida por su madre, la señora Herrera Bolívar. Igualmente, las partes acordaron estipular el tes-timonio del padre de G.A.R.H., el señor Andrés Rivera Llopiz.
Por último, las partes estipularon dos informes periciales. El primero, el informe de la doctora Filí-Melé Rodríguez, especialista en prótesis, el cual detalló el costo, la duración y el reemplazo de una prótesis de brazo —similar a la recomendada por el doctor Cardona Cancio en su testimonio— para ser utilizada desde que G.A.R.H. al-cance su mayoría de edad hasta los 74 años, que era la expectativa de vida de un varón en Puerto Rico para el 2005. Igualmente, se estipuló el informe que contenía una evaluación psiquiátrica de G.A.R.H., preparado por la doc-tora Dayra Fernández Demorizi. De dicho informe surge que, a lo largo de las entrevistas con la doctora Fernández, G.A.R.H. presentó desesperanza, pobre control de impul-sos, agresividad, trastorno en el patrón de sueño y en el de alimentación, falta de interés por las cosas que antes ha-cía, aislamiento, disminuida atención y concentración.
Según la opinión de la doctora Fernández, G.A.R.H. pa-dece una depresión mayor, la cual se debe totalmente a la pérdida de función y atrofia de su brazo izquierdo. Las li-mitaciones que la pérdida de su brazo le causan “lo lleva-ron al ostracismo, impotencia y frustración”. El niño, se-gún la doctora, se verá a sí mismo siempre como “el manco”. Luego de señalar todas las profesiones y oficios que, a su juicio, G.A.R.H. no podrá llevar a cabo, concluye que éste será un niño marcado severamente de por vida por sus limitaciones físicas, afectivas, sociológicas y psicológicas.
Examinada la prueba testifical, documental y pericial *782recibida, el foro de instancia dictó sentencia en la cual ad-judicó los daños sufridos por G.A.R.H. y su familia. El foro primario indicó que concedía a G.A.R.H. la suma de $1,569,500 “por los daños de los sufrimientos y angustias mentales, intervenciones quirúrgicas pasadas y futuras”. Para llegar a dicha cifra, el foro de instancia hizo formar parte de su sentencia el informe de la doctora Rodríguez, el cual indicaba que el costo de la prótesis recomendada y su mantenimiento por cincuenta y tres años de vida sería de $969,500, lo que el foro de instancia consideró como una intervención quirúrgica futura. Por lo tanto, podemos cole-gir que el foro primario otorgó $600,000 a G.A.R.H. por los daños morales por la pérdida de su brazo, los que incluyen los sufrimientos físicos y las angustias mentales.
En cuanto a su familia, el foro de instancia concedió una indemnización de $350,000 a la señora Herrera Bolívar por sus sufrimientos y angustias mentales, y $200,000 al señor Rivera Llopiz por igual concepto. El foro primario también impuso $5,000 en honorarios de abogado al determinar que los demandados “actuaron con manifiesta temeridad, máxime cuando la determinación de responsabilidad por negligencia ya tenía finalidad”. En total, el Tribunal de Primera Instancia ordenó al doctor Ramírez Torres, su es-posa y la Sociedad Legal de Gananciales el pago de $2,119,500, de los cuales SIMED tendría que desembolsar el límite de la póliza, la cantidad de $200,000.
Inconformes, los demandados acudieron al foro intermedio. En dicho foro impugnaron la determinación de negligencia contra el doctor Ramírez Torres y el nexo causal con los daños sufridos por el joven G.A.R.H. También alegaron que las cuantías concedidas por el foro de instan-cia eran exageradamente altas. Se alegó, específicamente, que la cuantía de $969,500 por el costo de la prótesis del brazo de G.A.R.H., además de ser exageradamente alta, era altamente especulativa, pues dependía de que en un futuro G.A.R.H. decidiera realizarse dicha operación, de lo cual no había seguridad. Los demandados cuestionaron, por último, la imposición de honorarios de abogado.
*783El Tribunal de Apelaciones modificó la sentencia apelada. Indicó que las cuantías concedidas por el foro primario eran exageradamente altas. En el caso de las compensaciones concedidas a los padres de G.A.R.H., comparó éstas con las otorgadas por este Tribunal en Riley v. Rodríguez de Pacheco, 119 D.P.R. 762 (1987), y Merced v. Gob. de la Capital, 85 D.P.R. 552 (1962). En Riley v. Rodríguez de Pacheco, se le concedieron $100,000 por sufrimientos y angustias menta-les a la madre de una niña que sufrió una anoxia cerebral durante el parto. Por otro lado, en Merced v. Gob. de la Capital, se le concedieron $3,000 por sufrimientos y angustias mentales a cada uno de los padres de un niño que perdió su brazo izquierdo luego de sufrir una caída. Explicó el foro intermedio que, luego de actualizadas las indemnizaciones en los casos citados, las compensaciones otorgadas en este caso comparadas con Riley no eran exageradamente altas, pero comparadas con Merced v. Gob. de la Capital sí lo eran, por lo que las redujo a $260,000 para la señora Herrera Bolívar y $150,000 para el señor Rivera Llopiz.
En relación con los daños de G.A.R.H., el Tribunal de Apelaciones resolvió que la partida de $969,500 no era es-peculativa, pues dos peritos confirmaron que la única opor-tunidad de mitigar adecuadamente el daño permanente al brazo izquierdo del joven es amputarlo e instalarle una prótesis, cuando ya su cuerpo se haya desarrollado completamente. Sin embargo, el foro intermedio resolvió que dicha cuantía debía quedar bajo la tutela del Tribunal de Primera Instancia hasta el momento en que se realice la operación recomendada. De G.A.R.H. decidir no llevar a cabo la mencionada operación, deberá devolverse el dinero consignado con cualquier interés acumulado.
En cuanto a la partida por daños morales de G.A.R.H., el tribunal citó nuevamente a Merced v. Gob. de la Capital, supra, e indicó que allí este Tribunal le concedió $24,000 en daños morales al niño que perdió su brazo izquierdo. El Tribunal de Apelaciones, sin especificar la manera en que lo hizo, actualizó dicha cantidad al 2007, e indicó que equiva-*784lían a $264,000. Expresó que, tomando en consideración las circunstancias particulares del caso, reducía la indemniza-ción de $600,000 a $300,000. Por otro lado, el foro interme-dio confirmó la determinación de temeridad y la cuantía im-puesta por el foro de instancia por honorarios de abogado. (5)
Inconformes, los demandantes acuden a este Foro. Argu-yen que erró el Tribunal de Apelaciones al reducir las cuan-tías concedidas por el Tribunal de Primera Instancia. A lo largo de su escrito, sólo se discute la alegada actuación errada del foro intermedio de reducir la partida por daños morales de G.A.R.H. de $600,000 a $300,000, no las reduc-ciones a las compensaciones de los padres. Por lo tanto, sólo revisaremos la compensación de G.A.R.H.(6)
II
 En innumerables ocasiones hemos establecido que “la tarea judicial de estimar y valorar los daños resulta difícil y angustiosa, debido a que no existe un sistema de com-putación que permita llegar a un resultado exacto en rela-ción con el cual todas las partes queden satisfechas y complacidas”. Vázquez Figueroa v. E.L.A., 172 D.P.R. 150, 154 (2007). Véanse: Nieves Cruz v. U.P.R., 151 D.P.R. 150, 169-170 (2000); Blás v. Hosp. Guadalupe, 146 D.P.R. 267, 339 (1998).
Por tal razón, es norma reiterada que los tribunales apelativos no deben intervenir con la estimación de los da-ños que los tribunales de instancia realicen, salvo cuando la cuantía concedida advenga ridiculamente baja o exage-*785radamente alta. S.L.G. Flores-Jiménez v. Colberg, 173 D.P.R. 843 (2008); Urrutia v. A.A.A., 103 D.P.R. 643, 647-648 (1975). Esta norma responde al hecho de que la valo-rización de los daños está sujeta a un cierto grado de espe-culación y conlleva “elementos subjetivos [,] tales como la discreción y el sentido de justicia y conciencia humana del juzgador de los hechos”. S.L.G. Rodríguez v. Nationwide, 156 D.P.R. 614, 622 (2002). Claramente, los jueces de ins-tancia están en mejor posición que los tribunales apelati-vos para hacer esta evaluación, toda vez que éstos son los que tienen contacto directo con la prueba presentada. Blas v. Hosp. Guadalupe, supra, pág. 339; Rodríguez Cancel v. A.E.E., 116 D.P.R. 443, 451 (1985).
Para determinar si las cuantías concedidas por el foro de instancia advienen “ridiculamente bajas o exageradamente altas”, el tribunal revisor debe examinar, además de la prueba desfilada ante el foro primario, las concesiones de daños en casos anteriores similares. Esto es así, pues “si bien es cierto que no existen dos (2) casos exactamente iguales y que cada caso es distinguible según sus propias circunstancias, a los fines de determinar si la valorización de los daños en un caso específico es o no adecuad [a], ciertamente resulta de utilidad examinar las cuantías concedidas por este Tribunal en casos similares anteriores”. S.L.G. v. F.W. Woolworth & Co., 143 D.P.R. 76, 81—82 (1997). Véase, también, R.B. Cappalli, Tort Damages in Puerto Rico, 46 Rev. Jur. U.P.R. 241 (1977).
Dichas indemnizaciones en casos anteriores constituyen un punto de partida y deben, en todo caso, ajustarse a su valor presente, pues sabemos que existe una relación inversamente proporcional entre el costo de la vida y el poder adquisitivo del dólar. Rojas v. Maldonado, 68 D.P.R. 818, 830 (1948). El poder adquisitivo del dólar se determina “tomando como base el costo en dinero de las cosas esenciales para la vida, tales como los alquileres, vestidos, alimentos y combustibles durante un período de *786tiempo determinado, para compararlo con el costo en dinero de esas mismas necesidades durante un período anterior de igual duración”. Íd. Por lo tanto, para poder llevar a cabo una valoración justa y razonable de la indemnización a concederse, es necesario determinar el poder adquisitivo del dólar al momento en que se emite la sentencia, para poder compararlo con dicho factor al momento de la conce-sión de indemnización en el caso anterior. Véase A.J. Amadeo Murga, El valor de los daños en la responsabilidad civil, San Juan, Ed. Esmaco, 1997, T. 1, pág. 95.
El licenciado Amadeo Murga, no obstante, advierte que el poder adquisitivo del dólar no es siempre el único factor a considerar para ajustar una cuantía concedida en un caso anterior a uno actual, especialmente cuando ha pasado mucho tiempo entre uno y otro caso. Amadeo Murga, op. cit., pág. 96. En tales ocasiones es indispensable, ade-más, hacer otro ajuste por el crecimiento económico que pudo haber ocurrido entre un tiempo y otro. Es decir, es necesario adecuar la compensación anterior a una nueva economía que goza de un nivel o estándar de vida mayor y que —como resultado principalmente del desarrollo tecno-lógico— goza de mayores bienes y servicios. Íd. Si se ignora ese componente, se estaría adjudicando una cuantía que responde a una economía en la cual no existían los bienes y servicios que han advenido necesarios en la vida cotidiana actual, por lo cual la indemnización sería igualmente insuficiente. Íd., pág. 97. En tales casos, comparar el in-greso per cápita personal para el tiempo de la concesión anterior con el ingreso per cápita personal actual ofrece un buen indicativo del crecimiento económico o el aumento real en bienes y servicios de la sociedad, de manera que se pueda ajustar adecuadamente la indemnización anterior a la economía actual. Íd.
Realizados dichos cálculos, la cuantía resultante debe ser analizada a la luz de las circunstancias particulares del caso considerado ante el Tribunal. Véase Escobar *787Galarza v. Banuchi Pons, 114 D.P.R. 138, 148 (1983) (Sentencia) (Op. concurrente Juez Asociado Señor Rebollo López). Los tribunales revisores debemos intervenir con la indemnización concedida solamente cuando, tomando en cuenta las concesiones por daños en casos similares ante-riores actualizadas al momento de la sentencia, y a la luz de las circunstancias particulares del caso ante la conside-ración del Tribunal, la cuantía concedida se desvía mani-fiestamente de lo que sería una indemnización razonable por ser “ridiculamente baja o exageradamente alta”.
Establecidos estos principios, pasemos a analizar la ac-tuación del Tribunal de Apelaciones al disminuir la cuantía concedida al joven G.A.R.H. por sus daños morales.
III
En la sentencia recurrida, el Tribunal de Apelaciones, luego de referirse extensamente al informe de la psiquiatra doctora Fernández, concluyó que los daños morales de G.A.R.H. fueron adecuadamente probados en la vista evi-denciaría celebrada. No obstante, dicho foro estimó que la suma otorgada por el foro de instancia fue “exageradamente alta”. Para llegar a tal conclusión, según relatamos anteriormente, el foro intermedio citó a Merced v. Gob. de la Capital, supra, en el cual concedimos $24,000 de indemnización a un niño que perdió su brazo izquierdo. El foro intermedio indicó que “esta cuantía ajustada al año 2007 equivale, aproxima-damente, a $264,000”. Sin embargo, como indicamos, el foro intermedio no explicó de qué manera realizó la actualiza-ción de la compensación para llegar a tal cifra.
Según expusimos antes, para actualizar una compensa-ción pasada debemos tomar en consideración el poder ad-quisitivo del dólar al momento de concederla comparado con aquel imperante al momento de dictarse la sentencia correspondiente. Para determinar el poder adquisitivo del dólar se utiliza el índice de Precios al Consumidor (CPI), el *788cual es publicado mensualmente por la División de Esta-dísticas del Departamento del Trabajo y Recursos Huma-nos, y que se define como “un indicador estadístico que mide, entre dos períodos específicos, el cambio relativo pro-medio ocurrido en los precios al por menor de las mercade-rías y servicios que consumen todas las familias en Puerto Rico”. Véase D.T.R.H., Índice de Precios al Consumidor en Puerto Rico para enero de 2007, disponible en http:// www.netempleopr.org/almis23/ver_publicaciones.jsp?div=2 (última visita el 7 de julio de 2010). El inverso de dicho índice es el poder adquisitivo del dólar, el cual es definido por el Departamento del Trabajo como “la capacidad que tiene el dólar para comprar bienes y servicios, si se com-para con su valor de 100 centavos en el período base”. Íd. Para determinar el poder adquisitivo del dólar para el 2007 se utilizaba el 1984 como valor base.
Para actualizar una cuantía concedida anterior a 1984, es necesario multiplicar dicha compensación por el valor adquisitivo del dólar del año correspondiente para llevarlo hasta 1984. Luego, para compensar por la pérdida de valor de la moneda, dicha cantidad se divide por el poder adquisitivo del dólar para el año deseado posterior a 1984. Amadeo Murga, op. cit, pág. 101. Las tablas incluidas en la obra del licenciado Amadeo Murga contienen un resumen de los poderes adquisitivos del dólar para Puerto Rico y Estados Unidos desde el 1914 hasta el 2000. Íd., págs. 106-10 y Supl. 2000.(7)
Por ejemplo, para ajustar la indemnización de $24,000 concedida en Merced v. Gob. de la Capital, supra, en 1962, es necesario llevar dicha cifra a 1984 y luego a abril de 2007, fecha de la sentencia enmendada. Para realizar dicho cálculo, es necesario multiplicar la cuantía de 1962 *789($24,000) por el factor incluido para ese año en la tabla para Puerto Rico (2.82), lo que equivale a $67,680. Luego, para actualizar los $67,680 de 1984 al 2007 es necesario dividir esa cifra por el poder adquisitivo del dólar a abril de 2007, que es de 28 centavos.(8) Por lo tanto, $67,680 divididos por $0.28 equivale a $241,714.29.
Sin embargo, dicha compensación fue otorgada hace casi cincuenta años, por lo que es necesario realizar un ajuste adicional por el crecimiento de la economía entre el 1962 y el 2007. Para efectos de este ejercicio, utilizaremos las tablas contenidas en el suplemento de la obra del licen-ciado Amadeo Murga, las cuales reflejan el cambio en los ingresos personales per cápita en Estados Unidos entre 1960 y 1998.(9) Según dichas tablas, la economía creció por un factor de 2.28 aproximadamente entre esos dos períodos. Véase Amadeo Murga, op. cit., Supl. 2000, págs. 6-8. Al multiplicar la cuantía concedida en Merced v. Gob. de la Capital, supra, actualizada a abril de 2007 —$241,714.29— por el crecimiento económico durante ese período (2.28), iguala a $551,108.58. Dicha cantidad es la equivalente a los $24,000 de 1962, actualizado tanto por el poder adquisitivo del dólar como por el crecimiento de la economía, esto último sólo hasta 1998.(10)
*790Dicha cifra es cónsona igualmente con otro caso resuelto por este Tribunal en el cual un niño perdió el noventa por ciento de capacidad de su brazo izquierdo. En Ruiz Santiago v. E.L.A., 116 D.P.R. 306 (1985), modificamos una Sentencia del Tribunal de Primera Instancia que había concedido $145,000 por los daños morales sufridos por un niño de cuatro años y medio de edad causados por la negli-gencia en el cuidado y tratamiento médico con posteriori-dad a una operación realizada en uno de los hospitales del Estado. Redujimos en $10,000 los daños morales del niño por entender que existía cierta duplicidad en las partidas otorgadas por el foro de instancia. (11) Así, la indemnización por daños morales ascendió a $135,000.
En el 1985, el dólar todavía tenía el mismo valor de cien centavos, igual a 1984. Para actualizar los $135,000 del año 1985 al 2007, dividimos esa cantidad por $0.28, lo que equivale a $482,142.85, una cantidad muy por encima de los $300,000 otorgados por el foro intermedio en este caso. Por razón de que han pasado más de veinte años entre una y otra compensación, es necesario ajustar igualmente por el crecimiento económico. Al multiplicar por el factor de crecimiento entre el 1985 y el 1998 (1.19), eso equivale a $573,750.
Por lo tanto, al examinar las cuantías concedidas en Merced v. Gob. de la Capital y en Ruiz Santiago v. E.L.A., actualizadas correctamente a abril de 2007, $551,108.57 y $573,750, respectivamente, vemos que son aproximadas a los $600,000 otorgados por el foro de instancia en este *791caso.(12) De primera intención, y sin examinar las particu-laridades de este caso, la cuantía otorgada por el foro pri-mario parece ser razonable. Si bien es cierto que no existen frmulas matemticas o científicas que nos indiquen cómo se justiprecia el dolor y el sufrimiento, ni “una tabla o compu-tadora electrónica que recoja todos los elementos y premi-sas inarticuladas que nutren la valoración del dolor físico y mental humano”, consideramos que una indemnización que se ajuste a aquellas que concedimos anteriormente en casos similares reviste de razonabilidad prima facie, y no será alterada, salvo que las circunstancias particulares del caso ante la consideración del Tribunal así lo exijan.(13) Véase Urrutia v. A.A.A., supra. Véase, además, J.J. Álvarez González, Responsabilidad Civil Extracontractual, 78 Rev. Jur. U.P.R. 457, 459-465 (2009).
Al examinar las circunstancias particulares de este caso, somos del criterio que la cuantía otorgada por el Tribunal de Primera Instancia se justifica a la luz de los da-ños sufridos por G.A.R.H. En el foro de instancia se pre-sentó abundante prueba que valida la magnitud de los daños sufridos por el niño, como consecuencia de la actua-ción negligente del demandado doctor Ramírez Torres. El doctor Cardona Cancio y la señora Herrera Bolívar testifi-caron sobre los numerosos daños y sufrimientos físicos que G.A.R.H. ha padecido desde su nacimiento, las diversas intervenciones quirúrgicas a las cuales ha sido sometido, así como de las múltiples limitaciones que en su vida ha significado el no contar con su brazo izquierdo. Además, la deformidad de su brazo es patentemente visible, según las *792determinaciones del foro de instancia, lo que redunda en constantes miradas y comentarios en torno a su condición.
En el plano de los sufrimientos y angustias mentales, el foro primario destacó en sus determinaciones de hecho que “a simple vista resalta una profunda y triste mirada en su rostro (de G.A.R.H.) y en un tenso momento que se suscit[ó] en Sala cuando lloró, sin consuelo, tuvimos un cercano encuentro con la desolación que vive ante su des-afortunado defecto físico .... [D]icho de otro modo, respira infelicidad”. Esa determinación de hechos del foro de ins-tancia va de la mano del informe pericial de la doctora Fernández, que concluye que G.A.R.H. padece de una de-presión mayor como consecuencia de hallarse incapacitado por no contar con su brazo izquierdo y verse a sí mismo como “el manco”.
Tomando en consideración las circunstancias particula-res de este caso, y luego de examinar las cuantías concedi-das en casos similares anteriores, es forzoso concluir que la indemnización de $600,000 por daños morales concedida por el Tribunal de Primera Instancia no fue “exagerada-mente alta” como concluyó el foro intermedio. Al contrario, es razonable para paliar de alguna forma los sufrimientos y las angustias que el niño ha sufrido y seguirá sufriendo en el futuro por causa de la negligencia del doctor Ramírez Torres. Por tal razón, procede modificar la sentencia del Tribunal de Apelaciones, a los efectos de reinstalar la in-demnización de $600,000 por los daños morales de G.A.R.H., y así modificada, se confirma.

Se dictará sentencia de conformidad.

El Juez Asociado Señor Martínez Torres y la Jueza Aso-ciada Señora Pabón Charneco concurrieron con el resul-tado sin opinión escrita.

(1) Incisión entre el fondo de la vagina y el ano, cuyo propósito es crear mayor espacio para que el obstetra pueda maniobrar y el bebé nazca.


(2) Aquella que se aplica sobre el pubis de la mujer, con el propósito de empujar el hombro del bebé y lograr su nacimiento.


(3) Se trata de una lesión por estiramiento en los nervios del plexo braquial a nivel de los nervios c-5 y c-6.


(4) Se trata de una lesión del plexo braquial a nivel de los nervios c-7, c-8 y t-1.


(5) En relación con la determinación de temeridad, el Tribunal de Apelaciones añadió que el doctor Ramírez Torres había demostrado temeridad incluso ante ese foro, pues cuestionó nuevamente la determinación de negligencia y causalidad, la cual ya había sido adjudicada en su contra y constituía “la ley del caso” por haber sido traída hasta este Foro.


(6) Tampoco se cuestiona la determinación del Tribunal de Apelaciones de con-signar $969,500 hasta que G.A.R.H. advenga a la mayoría de edad y lleve a cabo la operación de instalación de prótesis, si es que decide realizarla.


(7) Para años posteriores al 2000, se pueden utilizar directamente las estadísti-cas publicadas por el Departamento del Trabajo y Recursos Humanos, disponibles en http://www.net-empleopr.org/almis23/cpi_busqueda_tmpl.jsp (última visita el 7 de julio de 2010). Para obtener el CPI en Estados Unidos, se puede acceder el portal del Negociado de Estadísticas del Empleo adscrito al Departamento del Trabajo de Estados Unidos, en http://www.bls.gov/cpi (última visita el 7 de julio de 2010).


(8) Véase Informe del Departamento del Trabajo y Recursos Humanos para abril de 2007, disponible en http://77www.net-empleopr.org/almis23/publicaciones/ Costo%20de%20Vida/Indice%20de%20Precios%20al%20Consumidor%20%2004-2007.pdf (última visita el 7 de julio de 2010).


(9) Se utilizan las estadísticas de aumento en el nivel de vida de Estados Unidos, pues como sabemos la economía de Puerto Rico generalmente es un reflejo de esa economía. Si se utilizaran las estadísticas de Puerto Rico, probablemente el aumento resultaría mayor, pues Puerto Rico partió de un nivel de vida más bajo. Véase A.J. Amadeo Murga, El valor de los daños en la responsabilidad civil, San Juan, Ed. Esmaco, 1997, Tomo 1, pág. 102 esc. 24. Las tablas de estos valores se obtienen a través del U.S. Bureau of Economic Analysis, ahora disponible en http://www.bea.gov (última visita el 7 de julio de 2010).


(10) Otra forma de realizar dicho cálculo es tomar la diferencia en el crecimiento entre un período y otro, multiplicarla por la cuantía actualizada por la inflación para obtener el ajuste por aumento de vida y luego sumar dicho resultado a la cuantía actualizada. En el ejemplo que tenemos, la diferencia entre un período y otro es de 128%. Se divide esa cifra por cien para llevarlo a puntos, lo que equivale a 1.28, y dicho resultado se multiplica por la cuantía actualizada —$241,714.29— lo que equivale a $309,394.29. Dicha cifra, que constituye el ajuste por el aumento en el nivel de *790vida, se le suma a la cuantía actualizada por la inflación —$241,714.29— y llegamos al mismo resultado de $551,108.58.


(11) En aquel caso el foro de instancia había otorgado por “[I]os daños físicos pasados y presentes del menor, $25,000.00; los daños físicos y limitación física que sufrirá el resto de su vida Alex, $30,000.00; las angustias y sufrimientos mentales presentes y futuros de Alex, incluyendo el desorden depresivo que padece y que limitan su capacidad sicológica, $40,000.00; la incapacidad física total de la mano izquierda y del brazo izquierdo (90%) la[s] cuales combinadas ascienden a un 54% de inca[pa]cidad de sus funciones fisiológicas generales, $50,000.00; la pérdida de ingreso futur[o], $65,000.00”. Véase Ruiz Santiago v. E.L.A., 116 D.P.R. 306, 322 *791(1985). Consideramos que había cierta duplicidad entre la partida de “limitación física futura” y la incapacidad física total de la mano izquierda y del noventa por ciento del brazo izquierdo, por lo que la redujimos por $10,000. Íd., pág. 323.


(12) Las cifras actualizadas son aproximadas a la cuantía otorgada por el foro primario, aún tomando en consideración que el ajuste por el crecimiento económico se hizo solamente hasta 1998 y no hasta el 2007.


(13) Esto no excluye que el demandante o el demandado pueda demostrar que las cuantías otorgadas en los casos anteriores similares son, de suyo, irrazonables.